DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 2, 12, 14, 18, and 24 have been cancelled.  Claims 1 and 13 have been amended.  
	Claims 1, 3-11, 13, 15-17, and 19-23 are pending and under examination.

2.	All rejections/objections pertaining to claim 24 are moot because the claim was cancelled with the reply filed on 7/29/2021.
	The objection to claim 1 is withdrawn in response to the amendments filed on 7/29/2021.

Claim Objections
3.	Claim 10 is objected to because of the recitation “the cells”.  Appropriate correction to “the producer cells” is required.

4.	Claim 11 is objected to because of the recitation “the cells”.  Appropriate correction to “the mammalian cells” is required.

5.	Claim 13 is objected to because of the recitation “the cells”.  Appropriate correction to “the human cells” is required.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3-11, 13, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cortin et al. (Biotechnol. Prog., 2004, 20: 858-863), in view of both Petiot et al. (BMC Biotechnol., 2011, 11: 1-12), and Ohno et al. (Mol. Ther., 2013, 21: 185-191).
	Cortin et al. culturing a suspension of HEK293 cells in a bioreactor connected to a tangential flow perfusion hollow fiber device, wherein tangential flow perfusion culturing maintains 100% viability after 10 days in culture (claims 1, 3, 4, 7, 8, 10, 11, 13, and 21) (see Abstract; p. 858-860; p. 862, column 2, first three paragraphs).  With respect to claim 9, the hollow fiber device represents a cell retention device (i.e., the bioreactor is connected to a cell retention device) as also defined by the instant specification (see [0035]).  With respect to claims 4 and 21, Cortin et al. do not specifically teach a comparison with fed-batch culture.  However, Cortin et al. teach 
Although Cortin et al. do not teach a chemically defined medium (claim 1), using chemically defined media to cultivate HEK293 cells was practiced in the prior art (see Petiot et al., p. 9, column 1, last paragraph).  Modifying Cortin et al. by replacing their medium with a chemically defined medium would have been obvious to one of skill in the art to achieve the predictable result of culturing HEK293 cells.  
Cortin et al. and Petiot et al. do not teach producing exosomes (claims 1 and 20).  However, using the tangential flow perfusion culturing method of Cortin et al. and Petiot et al. to prepare exosomes is suggested by the prior art.  For example, Ohno et al. teach preparing GE11 and EGF-positive exosomes secreted from HEK293 cells genetically engineered with an expression vector encoding the GE11 peptide or EGF, wherein the exosomes could be used to deliver therapeutic let-7a miRNA to EGFR-expressing cancer cells (claim 19) (see Abstract; p. 185, column 2, third full paragraph; paragraph bridging p. 185 and 186; p. 187, paragraph bridging columns 1 and 2; paragraph bridging p. 187 and 188; p. 189, column 2, third full paragraph; p. 190, column 1, second to last paragraph).  Ohno et al. teach the need to enhance the production of therapeutic exosomes (see p. 189, column 2, second full paragraph).  Cortin et al. teach that tangential flow perfusion to culture mammalian cells results in enhanced cell numbers at high densities as compared to the other culturing methods (see p. 860, column 2).  Based on these teachings as a whole, one of skill in the art would have reasonably concluded that culturing the genetically engineered HEK293 cells of Ohno et al. by using tangential flow perfusion as taught by Cortin et al. would claim 6).  The exosomal preparation taught by the combined cited prior art necessarily exhibits the characteristics recited in claims 5 and 22 because all that is required to achieve such is to use the perfusion culturing method of Cortin et al., which results in enhanced cell viability as compared to the other culturing methods.  The instant specification does not teach more than this (see [0066]; [00105]; [00108]).
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

8.	Claims 1, 3-11, 13, 15-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cortin et al. taken with both Petiot et al. and Ohno et al., in further view of both Yim et al. (Nature Communications, July 2026, 7: 1-9) and Stipp et al. (J. Biol. Chem., 2001, 276: 4853-4862), as evidenced by the UniProtKB.
The teachings of Cortin et al., Petiot et al., and Ohno et al. are applied as above for claims 1, 3-11, 13, and 19-22.  Cortin et al., Petiot et al., and Ohno et al. do not teach exosomes overexpressing PTGFRN (claims 15-17).  Yim et al. teach efficient loading of exosomes with a protein of interest by transfecting HEK293 cells with plasmids encoding a fusion between the protein and the exosome-associated tetraspanin CD9 or CD81 (see p. 2, column 1, third paragraph and paragraph bridging 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

9.	Claims 1, 3-11, 13, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cortin et al. taken with both Petiot et al. and Ohno et al., in further view of Yeo et al. (Advanced Drug Delivery Reviews, 2013, 65: 336-341).
The teachings of Cortin et al., Petiot et al., and Ohno et al. are applied as above for claims 1, 3-11, 13, and 19-22.  Cortin et al., Petiot et al., and Ohno et al. do not teach human mesenchymal stem cells (hMSCs; claim 23).  Yeo et al. teach that hMSCs are prolific producers of therapeutic exosomes and that these exosomes are also ideal for drug delivery (see Abstract; p. 338-339).  Based on these teachings, one of skill in the art would have found obvious to modify the method of Cortin et al., Petiot et al., and Ohno et al. by replacing the HEK293 cells with hMSCs to achieve the predictable result of obtaining therapeutic exosomes.
prima facie obvious at the time of its effective filing date.

Response to Arguments
10.	The arguments of lack of motivation to combine and reasonable expectation of success are not found persuasive.  Cortin does teach that perfusions systems were used in the prior art to culture cells for purposes other than adenoviral production (see paragraph bridging p. 858 and 859).  Furthermore, Cortin teaches expanding uninfected HEK293 cells in the bioreactor (see p. 860, column 2; p. 862, column 2, second and third paragraphs).  Based on Cortin, one of skill in the art would have reasonably concluded that the uninfected HEK293 cells grown in the bioreactor could be used for purposes other than viral production, including obtaining enhanced amounts of therapeutic exosomes as suggested by Ohno.  Along these lines, the prior art of record (specifically, Whitford, Genetic Engineering & Biotechnology News, 2015; cited on the IDS filed on 10/30/2018) teaches using bioreactors for enhanced exosome production (see p. 2).  Thus, one of skill in the art would have known that bioreactors could be used for exosome production and would have reasonably expected to be successful in preparing exosomes from uninfected HEK293 cells cultured in Cortin’s bioreactor.

	The argument of unpredictability is not found persuasive because it is just an argument not supported by any evidence.  Ohno does not support this argument.  
The rejection is based on preparing exosomes from HEK293 cells cultured in perfusion bioreactors and there is nothing unpredictable about this.  By teaching that the 
Furthermore, while Ohno describes that the electroporation protocols used in the art were not successful to load miRNA into the HEK293 exosomes, Ohno uses transfection to successfully obtain miRNA-loaded exosomes (see p. 189, paragraph bridging columns 1 and 2).  Thus, Ohno provides a method leading to predictable loading of exosomes with miRNAs.  Ohno also teaches that the exosomes prepared from HEK293 cells are suitable for studies in animal models of cancer (see Abstract; paragraph bridging p. 187 and 188).  Thus, one of skill in the art would have been motivated to prepare such exosomes for studies in animal models.  There is nothing unpredictable about doing so as Ohno successfully prepares and uses HEK293 exosomes in animal models.  

The argument that Yim and Yeo do not teach or suggest that Cortin’s method could be successfully used to produce exosomes in Ohno is not found persuasive because it does not address the combination.  Yim and Yeo do not have to teach each and every claim limitation.  As set forth above, the suggestion and motivation are provided by the combined teachings of Cortin and Ohno.  



Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILEANA POPA/Primary Examiner, Art Unit 1633